Citation Nr: 1209355	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  09-48 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea as secondary to the service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1971 to July 1974. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.    

The Veteran provided testimony at a February 2011 hearing before the undersigned.  A transcript of the proceeding is associated with the claims folder.  


FINDING OF FACT

Obstructive sleep apnea was not manifested during service and is not shown to be causally or etiologically related to service or any disability incurred therein.  


CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in or aggravated by service and was not caused or aggravated by a service connected disability.  §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the Veteran of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  Dingess, 19 Vet. App. at 473.

In a March 2007 letter, the RO included an explanation of VA's duty to assist in obtaining records and providing a medical examination or opinion where necessary.  The letter also requested that the Veteran sign and return authorization forms providing consent for VA to obtain his private medical records and that the Veteran submit any evidence that the claimed conditions existed from service to the present time, any treatment records pertaining to the claim, and any medical evidence of current disabilities.          

The September 2009 statement of the case provided the Veteran with the relevant regulations for his service connection claim, including those governing VA's notice and assistance duties, as well as an explanation of the reason for the denial of the claim.  Moreover, the record shows that the Veteran was represented by a veterans service organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the Veteran what was necessary to substantiate his service connection claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records and VA outpatient and private treatment records, provided a Veterans Health Administration (VHA) opinion, afforded the Veteran the opportunity to testify before the Board, and assisted the Veteran in obtaining evidence.  Based on the foregoing, all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim at this time.   

The Veteran contends that his obstructive sleep apnea condition is due to his service-connected diabetes mellitus type II disability.  In this regard, the Veteran testified that he believed that his prescribed insulin made his sleep apnea condition worse.  See February 2011 hearing transcript.  The evidence does not show, nor does the Veteran allege, that his obstructive sleep apnea condition was incurred in service.  Thus, entitlement to service connection on a direct basis will not be discussed herein.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish entitlement to service connection on a secondary basis, there must be competent medical evidence of record establishing that a current disability is proximately due to or the result of a service-connected disability.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  

In a July 2006 rating decision, service connection was granted and an initial 20 percent rating assigned for diabetes mellitus type II, effective from October 21, 2005.  

In February 2007, the Veteran filed a claim for service connection for obstructive sleep apnea as secondary to his service-connected diabetes mellitus type II disability.  In the rating action on appeal, the RO denied the claim for obstructive sleep apnea as secondary to the diabetes mellitus type II disability, due to a lack of evidence demonstrating a causal relationship.   

Post-service private and VA outpatient treatment records demonstrate diagnoses of  obstructive sleep apnea.  See private treatment records dated July 2006 through September 2006 and a November 2006 VA outpatient treatment record. 

The Veteran was afforded a VA examination (sleep study) in February 2008 after which the examiner diagnosed obstructive sleep apnea.  However, the examiner did not provide an opinion regarding the etiology of the diagnosis.  

An August 2010 VA outpatient treatment record shows that the Veteran was prescribed Metformin for the past two years.  At the time of treatment, the Veteran reported that he felt that the diabetes medication made him sick.   

In October 2011, the Board requested a VHA opinion in order to obtain clarification as to the etiology of the Veteran's obstructive sleep apnea condition.  Specifically, an endocrinologist was requested to review the Veteran's claims file, and address whether it was at least as likely as not that the Veteran's obstructive sleep apnea was caused or aggravated by his service-connected diabetes mellitus type II, to include medication prescribed therefore.    

In a December 2011 VHA opinion, a physician whom specialized in sleep medicine opined that the Veteran's service-connected diabetes mellitus type II disability (to include the use of insulin) did not cause or aggravate the Veteran's obstructive sleep apnea condition.  In providing the opinion, the physician explained that there was no evidence-based medicine which suggested that diabetes mellitus type II and/or insulin caused or aggravated obstructive sleep apnea.  

The Board has considered the Veteran's lay contentions as well.  It is important to stress that the Veteran, as reaffirmed during his February 2011 hearing, is not contending that obstructive sleep apnea is in any way etiologically related to service.  Rather, he is asserting that his service-connected type II diabetes mellitus has played a causal role in the development of obstructive sleep apnea.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

The Board finds that the Veteran's contentions of a causal relationship between obstructive sleep apnea and type II diabetes mellitus are more analogous to the Woehlert scenario and do not represent the type of medical question for which a lay witness such as the Veteran, lacking medical training or expertise, could provide a competent opinion.  The question here is not whether a particular disability has been present for a certain time (i.e., since service), but whether there is an etiological connection between two particular disabilities; as such, this case is distinguishable from Barr.  The Board would further note that both diseases concern internal organs or systems.  Specifically, under 38 C.F.R. § 4.97, Diagnostic Code 6847, obstructive sleep apnea is classified as a restrictive lung disease.  Likewise, under 38 C.F.R. § 4.119, Diagnostic Code 7913, diabetes mellitus is an endocrine system disorder.  The Veteran would therefore be unable to observe these disorders as a lay person and would similarly not be able to ascertain any interrelationship between them.  

Consequently, the Veteran's lay contentions as to causation, however honestly believed, do not constitute competent evidence, lack any probative value, and are entirely outweighed by the aforementioned VHA opinion.  Notably, regarding whether the sleep disability was caused or aggravated by the service-connected diabetes mellitus, the doctor who provided the December 2011 VHA opinion explained that there was no evidence-based medicine which suggested that type II diabetes mellitus and/or insulin caused or aggravated obstructive sleep apnea.  
	
Overall, the preponderance of the evidence is against the Veteran's claim, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 
ORDER

Entitlement to service connection for obstructive sleep as secondary to diabetes mellitus type II is denied.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


